       Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NEW YORK


 SUSAN ROY, on behalf of herself and all others
 similarly situated,

                                              Plaintiff,
                                                               Civil Action No. 19-cv-6122 (FPG)
                             v.
                                                               CLASS ACTION
 ESL FEDERAL CREDIT UNION,

                                            Defendant.


 DEFENDANT ESL FEDERAL CREDIT UNION’S RESPONSE TO FIRST AMENDED
       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        Defendant ESL Federal Credit Union (“ESL”), by its attorneys Katten Muchin Rosenman

LLP (pro hac vice) and Nixon Peabody LLP, and as and for its answer and affirmative defenses to

the First Amended Complaint (“FAC”) of plaintiff Susan Roy (“Plaintiff”), hereby admits, denies,

and alleges to the Court as follows:

                                          INTRODUCTION

        1.        ESL admits that Plaintiff purports to bring a civil action seeking monetary damages,

restitution, and declaratory relief, but denies that Plaintiff is entitled to such relief. ESL denies the

remaining allegations in this paragraph.

        2.        ESL admits that Plaintiff purports to bring this action as a class action and that she

purports to allege claims in her own right and as a class representative of others similarly situated.

The theory alleged in subsection (a) was dismissed in the Court’s September 30, 2020, Order.

Accordingly, no response is required as to subsection (a). ESL denies the remaining allegations in

this paragraph.




                                                    1
146124281
       Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 2 of 14




        3.     ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph.

        4.     ESL denies the allegations in this paragraph.

        5.     ESL denies the allegations in this paragraph.

        6.     ESL denies the allegations in this paragraph.

        7.     ESL denies the allegations in this paragraph.

        8.     ESL denies the allegations in this paragraph.

        9.     ESL denies the allegations in this paragraph.

        10.    ESL denies the allegations in this paragraph.

        11.    ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph.

        12.    ESL admits that Plaintiff purports to bring this action as a class action and that she

purports to allege claims in her own right and as a class representative of others similarly situated.

ESL further admits Plaintiff purports to seek damages, restitution, and injunctive relief, but denies

that she is entitled to such relief. Except as expressly admitted, ESL denies the remaining

allegations in this paragraph.

                                         JURISDICTION

        13.    ESL admits to statutory subject matter jurisdiction under the Class Action Fairness

Act (“CAFA”).

        14.    ESL admits the Court currently has personal jurisdiction over it with respect to this

action. ESL further admits venue is proper.

                                 CLASS ACTION ALLEGATIONS

        15.    This paragraph calls for a legal conclusion to which no response is required. To the

extent a response is required, ESL denies the allegations in this paragraph.

                                                  2
146124281
       Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 3 of 14




        16.     ESL admits that the FAC proposes six potential classes, and denies the remaining

allegations.

        17.     This paragraph has no facts to admit or deny. To the extent a response is required,

ESL denies the allegations in this paragraph.

        18.     ESL admits that the FAC purports to exclude from the proposed classes the noted

exclusions, but denies knowledge or information sufficient to form a belief as to whether this is a

proper case for class action status, and accordingly denies the same and puts Plaintiff(s) to her

(their) strict proof thereon.

        19.     This paragraph calls for a legal conclusion to which no response is required. To the

extent a response is required, ESL denies the allegations in this paragraph.

        20.     This paragraph calls for a legal conclusion to which no response is required. To the

extent a response is required, ESL denies the allegations in this paragraph.

        21.     This paragraph calls for a legal conclusion to which no response is required. To the

extent a response is required, ESL denies the allegations in this paragraph.

        22.     This paragraph, including its subparts, calls for a legal conclusion to which no

response is required. To the extent a response is required, ESL denies the allegations in this

paragraph.

        23.     This paragraph calls for a legal conclusion to which no response is required. To the

extent a response is required, ESL denies the allegations in this paragraph. ESL also lacks

knowledge or information sufficient to form a belief about the truth of the allegations in this

paragraph and on that basis denies the allegations in this paragraph.

        24.     This paragraph calls for a legal conclusion to which no response is required. To the

extent a response is required, ESL denies the allegations in this paragraph.



                                                 3
146124281
       Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 4 of 14




        25.    This paragraph calls for a legal conclusion to which no response is required. To the

extent a response is required, ESL denies the allegations in this paragraph.

                                             PARTIES

        26.    ESL admits that Plaintiff has or had a checking account with ESL. As to the

remaining allegations in this paragraph, ESL lacks knowledge or information sufficient to form a

belief about the truth of the allegations and on that basis denies the allegations in this paragraph.

        27.    ESL admits that it is a credit union headquartered in Rochester, New York. It

further admits that it has approximately $6.2 billion in assets and has branches located in New

York. Except as expressly admitted, ESL lacks information to admit or deny, and on that basis

denies the allegations in this paragraph.

        28.    ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph.

        29.    ESL admits that one or more of its members resides in a state other than New York.

Except as expressly admitted, ESL lacks information to admit or deny, and on that basis denies the

allegations in this paragraph.

        30.    ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph.

              FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

        EXAMPLES OF ESL’S IMPOSITION OF RI FEES ON MS. ROY

        31.    ESL denies the allegations in this paragraph.

        32.    ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph

        33.    ESL denies the allegations in this paragraph.

        34.    ESL denies the allegations in this paragraph.

                                                  4
146124281
       Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 5 of 14




        35.    ESL denies the allegations in this paragraph.

        36.    ESL denies the allegations in this paragraph.

        37.    ESL denies the allegations in this paragraph.

        38.    ESL denies the allegations in this paragraph.

        39.    ESL denies the allegations in this paragraph.

        40.    ESL denies the allegations in this paragraph.

        The Fee Schedule States ESL Will Be Charged $10 for Returned Items, Not $37

        41.    This theory was dismissed in the Court’s September 30, 2020, Order. Accordingly,

no response is required.

        42.    This theory was dismissed in the Court’s September 30, 2020, Order. Accordingly,

no response is required.

        43.    This theory was dismissed in the Court’s September 30, 2020, Order. Accordingly,

no response is required.

        44.    This theory was dismissed in the Court’s September 30, 2020, Order. Accordingly,

no response is required.

        ESL May Not Charge More Than One RI Fee Per Item

        45.    ESL denies the allegations in this paragraph.

        46.    ESL denies the allegations in this paragraph.

        47.    ESL denies the allegations in this paragraph.

        48.    ESL denies the allegations in this paragraph.

        49.    ESL denies the allegations in this paragraph.

        50.    ESL denies the allegations in this paragraph.

        51.    ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph.

                                                  5
146124281
       Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 6 of 14




        52.    ESL denies the allegations in this paragraph.

        53.    ESL denies the allegations in this paragraph.

        54.    ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph.

        55.    ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph.

        56.    ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph.

        57.    ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph.

        58.    ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph.

        59.    ESL denies the allegations in this paragraph.

        ESL Account Documents Promise That It Will Only Charge OD Fees on
        Transactions That Actually Overdraw An Account

        60.    ESL admits that its Account Agreement applies to Plaintiff’s account, including

whether ESL can charge fees. Except as admitted in this paragraph and as stated in the Account

Agreement, ESL denies the allegations in this paragraph, including Plaintiff’s characterization of

the legal effect of the Account Agreement.

        61.    ESL denies the allegations in this paragraph.

        62.    ESL denies the allegations in this paragraph.

        63.    ESL denies the allegations in this paragraph.

        64.    ESL denies the allegations in this paragraph.




                                                  6
146124281
       Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 7 of 14




        65.    ESL lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph and on that basis denies the allegations in this paragraph

        Examples of ESL’s Imposition of OD Fees on Ms. Roy

        66.    ESL denies the allegations in this paragraph.

        67.    ESL denies the allegations in this paragraph.

        ESL Abuses Its Discretion

        68.    ESL denies the allegations in this paragraph. To the extent this paragragh alleges

facts in support of Plaintiff’s Breach of the Covenant of Good Faith and Fair Dealing claim, this

claim was dismissed in the Court’s September 30, 2020, Order. Accordingly, no response is

required.

        69.    ESL denies the allegations in this paragraph. To the extent this paragragh alleges

facts in support of Plaintiff’s Breach of the Covenant of Good Faith and Fair Dealing claim, this

claim was dismissed in the Court’s September 30, 2020, Order. Accordingly, no response is

required.

        70.    ESL denies the allegations in this paragraph. To the extent this paragragh alleges

facts in support of Plaintiff’s Breach of the Covenant of Good Faith and Fair Dealing claim, this

claim was dismissed in the Court’s September 30, 2020, Order. Accordingly, no response is

required.

        71.    ESL denies the allegations in this paragraph. To the extent this paragragh alleges

facts in support of Plaintiff’s Breach of the Covenant of Good Faith and Fair Dealing claim, this

claim was dismissed in the Court’s September 30, 2020, Order. Accordingly, no response is

required.

        72.    ESL denies the allegations in this paragraph. To the extent this paragragh alleges

facts in support of Plaintiff’s Breach of the Covenant of Good Faith and Fair Dealing claim, this

                                                 7
146124281
       Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 8 of 14




claim was dismissed in the Court’s September 30, 2020, Order. Accordingly, no response is

required.

        73.    ESL denies the allegations in this paragraph. To the extent this paragragh alleges

facts in support of Plaintiff’s Breach of the Covenant of Good Faith and Fair Dealing claim, this

claim was dismissed in the Court’s September 30, 2020, Order. Accordingly, no response is

required.

        74.    ESL denies the allegations in this paragraph. To the extent this paragragh alleges

facts in support of Plaintiff’s Breach of the Covenant of Good Faith and Fair Dealing claim, this

claim was dismissed in the Court’s September 30, 2020, Order. Accordingly, no response is

required.

                              FIRST CLAIM FOR RELIEF
       Breach of Contract and Breach of the Covenant of Good Faith and Fair Dealing
                          (On Behalf of Plaintiff and the Classes)

        75.    ESL repeats, re-alleges, and incorporates herein reference to its answers to

paragraphs 1 through 74 above.

        76.    The first sentence of this paragraph calls for a legal conclusion to which no response

is required. As to the remaining allegations, ESL denies.

        77.    ESL denies the allegations in this paragraph.

        78.    ESL denies the allegations in this paragraph.

        79.    This paragraph calls for a legal conclusion to which no response is required.

Plaintiff’s Breach of the Covenant of Good Faith and Fair Dealing claim was dismissed in the

Court’s September 30, 2020, Order. Accordingly, no response is required.To the extent a response

is required, ESL denies the allegations in this paragraph.

        80.    This paragraph calls for a legal conclusion to which no response is required.

Plaintiff’s Breach of the Covenant of Good Faith and Fair Dealing claim was dismissed in the

                                                 8
146124281
       Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 9 of 14




Court’s September 30, 2020, Order. Accordingly, no response is required. To the extent a response

is required, ESL denies the allegations in this paragraph.

        81.    Plaintiff’s Breach of the Covenant of Good Faith and Fair Dealing claim was

dismissed in the Court’s September 30, 2020, Order. Accordingly, no response is required.

        82.    This theory was dismissed in the Court’s September 30, 2020, Order. Accordingly,

no response is required.

        83.    Plaintiff’s Breach of the Covenant of Good Faith and Fair Dealing claim was

dismissed in the Court’s September 30, 2020, Order. Accordingly, no response is required.

        84.    ESL denies the allegations in this paragraph.

        85.    ESL denies the allegations in this paragraph.

        86.    ESL denies the allegations in this paragraph.

                               SECOND CLAIM FOR RELIEF
                      Violations of New York Consumer Protection Laws
                     (On Behalf of Plaintiff and the New York Subclasses)

        87.    ESL repeats, re-alleges, and incorporates herein reference to its answers to

paragraphs 1 through 86 above.

        88.    This paragraph calls for a legal conclusion to which no response is required. To the

extent a response is required, ESL denies the allegations in this paragraph.

        89.    ESL denies the allegations in this paragraph.

        90.    The theory alleged in subsection (a) was dismissed in the Court’s September 30,

2020, Order. Accordingly, no response is required as to subsection (a). ESL denies the remaining

allegations in this paragraph.

        91.    ESL denies the allegations in this paragraph.

        92.    ESL denies the allegations in this paragraph.

        93.    ESL denies the allegations in this paragraph.

                                                 9
146124281
      Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 10 of 14




        ESL denies each and every other allegation, conclusion, statement, request, prayer for relief

or other provision contained in the FAC not specifically admitted or controverted herein, including

each and every separate paragraph of the “Wherefore” clauses contained in the FAC.

                                           DEFENSES

        ESL asserts the following defenses as additional or affirmative defenses. In asserting these

defenses, ESL does not assume the burden of proof with respect to any issue as to which the

applicable law puts the burden upon Plaintiff. ESL expressly reserves the right to assert any and

all other defenses that may be determined to exist throughout the course of this Action.

                               FIRST AFFIRMATIVE DEFENSE

                                     (Failure to State a Claim)

        1.     Plaintiff and the putative class members are not entitled to recover under their

claims for relief because the FAC fails to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

                                      (Statute of Limitations)

        2.     Plaintiff and the putative class members’ claims are barred, in whole or in part, by

the applicable statutes of limitations.

                               THIRD AFFIRMATIVE DEFENSE

                                            (Standing)

        3.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks standing to

assert claims in her own behalf or on behalf of the putative class members.




                                                 10
146124281
      Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 11 of 14




                             FOURTH AFFIRMATIVE DEFENSE

                                               (Waiver)

        4.     Plaintiff and the putative class members are barred from obtaining any relief

because they knowingly and voluntarily waived the rights Plaintiff now attempts to assert.

                              FIFTH AFFIRMATIVE DEFENSE

                                               (Laches)

        5.     Plaintiff and the putative class members are barred from obtaining any relief by the

doctrine of laches.

                              SIXTH AFFIRMATIVE DEFENSE

                                              (Estoppel)

        6.     Plaintiff and the putative class members’ recovery is limited or barred by the

doctrine of estoppel.

                            SEVENTH AFFIRMATIVE DEFENSE

                                         (Unclean Hands)

        7.     Plaintiff and the putative class members’ claims are barred, in whole or in part, by

the doctrine of unclean hands.

                             EIGHTH AFFIRMATIVE DEFENSE

                                       (Failure to Mitigate)

        8.     Plaintiff and the putative class members’ recovery is limited or barred due to their

failure to mitigate their damages, if any.

                              NINTH AFFIRMATIVE DEFENSE

                                             (Safe Harbor)

        9.     Plaintiff and the putative class members’ claims are barred, in whole or in part,



                                                  11
146124281
      Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 12 of 14




because ESL complied with all applicable laws and regulations.

                            TENTH AFFIRMATIVE DEFENSE

                                            (Setoff)

        10.   Plaintiff and the putative class members’ recovery is limited or barred because they

owe ESL money.

                         ELEVENTH AFFIRMATIVE DEFENSE

                                        (Acquiescence)

        11.   Plaintiff and the putative class members’ claims are barred, in whole or in part,

because they acquiesced in the conduct complained of.

                          TWELFTH AFFIRMATIVE DEFENSE

                                     (Unjust Enrichment)

        12.   Plaintiff and the putative class members’ claims are barred, in whole or in part,

because they have been unjustly enriched.

                        THIRTEENTH AFFIRMATIVE DEFENSE

                                    (Voluntary Payment)

        13.   Plaintiff and the putative class members’ claims are barred, in whole or in part,

under the voluntary payment doctrine.

                        FOURTEENTH AFFIRMATIVE DEFENSE

                            (Reasonable Commercial Standards)

        14.   Plaintiff and the putative class members’ claims are barred, in whole or in part,

because ESL acted in accordance with reasonable commercial standards.




                                               12
146124281
      Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 13 of 14




                          FIFTEENTH AFFIRMATIVE DEFENSE

                                      (Course of Dealing)

        15.    Plaintiff and the putative class members are barred from challenging ESL’s

interpretation, application, and implementation of the terms and provisions of the contracts

governing their accounts (including whether ESL’s interpretation, application, and implementation

were in accordance with any obligation of good faith and fair dealing) because Plaintiff and the

putative class members acquiesced in ESL’s interpretation, application, and implementation of the

contractual terms and provisions as a course of dealing, and benefited from ESL’s interpretation,

application, and implementation of the contractual terms and provisions.

                          SIXTEENTH AFFIRMATIVE DEFENSE

                                          (Preemption)

        16.    Plaintiff and the putative class members’ claims are barred, in whole or in part,

because they are preempted by federal law.

                                RESERVATION OF RIGHTS

        ESL expressly reserves its right to amend this Answer or allege additional affirmative

defenses after conducting further discovery, investigation and research.




                                                13
146124281
      Case 6:19-cv-06122-FPG-MJP Document 58 Filed 10/14/20 Page 14 of 14




                                 PRAYER FOR RELIEF

        WHEREFORE, ESL respectfully requests that:

              1.    Plaintiff have and recover nothing;

              2.    Any request for class certification be denied;

              3.    Judgment of dismissal be entered in favor of ESL and against Plaintiff;

              4.    ESL be awarded its costs and reasonable attorneys’ fees as may be

                    recoverable under claims asserted by Plaintiff; and

              5.    The Court award all other relief that the Court deems just and proper.



                                               Respectfully submitted,

 Dated: October 14, 2020                       KATTEN MUCHIN ROSENMAN LLP

                                               By: /s/ Stuart M. Richter     __________
                                               Stuart M. Richter (pro hac vice)
                                               Camille A. Cameron (pro hac vice)
                                               2029 Century Park East, Suite 2600
                                               Los Angeles, CA 90067-3012
                                               Telephone: (310) 788-4400
                                               Facsimile: (310) 788-4471
                                               stuart.richter@katten.com
                                               camille.cameron@katten.com

                                               NIXON PEABODY LLP
                                               Richard A. McGuirk
                                               Franz M. Wright
                                               Nixon Peabody LLP
                                               1300 Clinton Square
                                               Rochester, New York 14604
                                               Telephone: (585) 263-1000
                                               Facsimile: (585) 263-1600
                                               fwright@nixonpeabody.com
                                               rmcguirk@nixonpeabody.com

                                               Attorneys for ESL Federal Credit Union




                                             14
146124281
